Citation Nr: 1032918	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), rated at 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran's condition as described in January 
2008 and May 2008 private evaluations is so at odds with his 
condition as described in a March 2008 VA examination report, 
that additional development as detailed below is warranted.  
Furthermore, it appears from the Veteran's comments on his 
November 2008 substantive appeal that more recent private 
treatment reports from W. Anderson, Psy.D. may be available.  
These should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
confirm the identity of the private medical 
provider(s) and/or facility(ies), at which he 
received treatment related to his PTSD, to 
include Wende Anderson, Psy.D., as referenced 
in the November 2008 Appeal to the Board of 
Veterans' Appeals (VA Form 9).  Utilizing the 
information provided by the Veteran, the RO 
should undertake all appropriate efforts to 
attempt to obtain copies of the identified 
records.  All development efforts should 
be in writing and associated with the 
claims folder. 

2.  After the aforementioned development 
has been completed and all records, 
and/or the negative response, associated 
with the claims folder, the Veteran should 
be scheduled for an appropriate VA 
examination to determine the current nature, 
extent and severity of his service connected 
PTSD.  The examiner should review the claims 
file in conjunction with the examination, and 
such review should be noted in the 
examination report.  The examiner is asked to 
identify the symptoms of PTSD the Veteran 
manifests, set forth a GAF score with an 
explanation of the score, and specifically 
address the effect of the Veteran's PTSD on 
his ability to obtain and maintain gainful 
employment.  In the event that in addition to 
PTSD the Veteran is diagnosed to have other 
psychiatric disorders, the examiner is asked 
to differentiate between the symptoms of each 
such disorder, if possible.  If that is not 
possible, that should be so stated.  A 
complete rationale should be provided for all 
opinions expressed.

In providing the requested assessment, the 
examiner should specifically consider and 
reconcile the current examination findings 
with the findings noted in the January 2008 
and May 2008 private psychiatric examination 
reports, the findings noted in the March 2008 
VA PTSD examination; and the Veteran's 
handwritten account of his PTSD symptoms, 
received by VA in June 2008.

All provided opinions should be clear and 
supported by medical reasoning and logic.  If 
any studies are necessary, they should be 
performed and all findings reported in 
detail.

3.  The AMC/RO should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran, and his 
representative, should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


